                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2
                                                                 JAMIE K. COMBS, ESQ.
                                                             3   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: melanie.morgan@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             7
                                                                 Attorneys for plaintiffs Bank of America, N.A.
                                                             8   and Federal National Mortgage Association

                                                             9
                                                                                                    UNITED STATES DISTRICT COURT
                                                            10
                                                                                                        DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                     Case No.: 2:17-cv-01696-APG-NJK
                                                                 BANK OF AMERICA, N.A. and FEDERAL
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 NATIONAL MORTGAGE ASSOCIATION,
AKERMAN LLP




                                                            14                                                       STIPULATION AND ORDER TO EXTEND
                                                                                       Plaintiff,                    DEADLINE TO OPPOSE DEFENDANT
                                                            15   v.                                                  DESERT SHORES COMMUNITY
                                                                                                                     ASSOCIATION'S MOTION TO DISMISS
                                                            16   DESERT SHORES COMMUNITY
                                                                 ASSOCIATION; RICHARD COBEY; and
                                                            17
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            18
                                                                                    Defendants.
                                                            19

                                                            20                Plaintiffs Bank of America, N.A. (BANA) and Federal National Mortgage Association

                                                            21   (Fannie Mae) and defendant Desert Shores Community Association respectfully submit the following

                                                            22   stipulation to allow BANA and Fannie Mae fourteen additional days to oppose Desert Shores' motion

                                                            23   to dismiss, ECF No. 30.

                                                            24                Desert Shores moved to dismiss on November 5, 2019. (ECF No. 30.) BANA and Fannie
                                                            25   Mae's opposition is due on November 19, 2014. The parties stipulate to extending BANA and Fannie
                                                            26   Mae's opposition deadline by fourteen days, to December 3, 2019, to allow BANA and Fannie Mae
                                                            27   time to move for a default judgment against defendant Richard Coby which, if granted, will moot
                                                            28   BANA and Fannie Mae's claims against Desert Shores.

                                                                 50770284;1
                                                             1                This is the first request to extend BANA and Fannie Mae's opposition deadline. This

                                                             2   stipulation is not made to cause delay or prejudice to any party.

                                                             3                DATED: November 12, 2019.

                                                             4
                                                                  AKERMAN LLP                                           LEACH JOHNSON SONG & GRUCHOW
                                                             5

                                                             6
                                                                   /s/ Jamie K. Combs                                    /s/ Ryan D. Hastings
                                                             7    ARIEL E. STERN, ESQ.                                  SEAN L. ANDERSON, ESQ.
                                                                  Nevada Bar No. 8276                                   Nevada Bar No. 7259
                                                             8    JAMIE K. COMBS, ESQ.                                  RYAN D. HASTINGS, ESQ.
                                                                  Nevada Bar No. 13088
                                                                  1635 Village Center Circle, Suite 200                 Nevada Bar No. 12394
                                                             9
                                                                  Las Vegas, Nevada 89134                               2525 Box Canyon Drive
                                                            10                                                          Las Vegas, Nevada 89128
                                                                  Attorneys for plaintiffs Bank of America, N.A.
                                                            11    and Federal National Mortgage Association             Attorneys for defendant Desert Shores
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                        Community Association
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                                                                ORDER
                                                            14
                                                                              IT IS SO ORDERED:
                                                            15

                                                            16
                                                                                                               ______________________________________
                                                            17                                                 UNITED STATES DISTRICT JUDGE
                                                                                                               Case No.: 2:17-cv-01696-APG-NJK
                                                            18                                                 Dated: November 12, 2019.
                                                                                                               ______________________________________
                                                            19                                                 DATED
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 50770284;1
